GOLDBERG, Senior Circuit Judge,
specially concurring:
I write this special concurrence not because I object to dicta per se; I am a firm believer in it as an educational tool. In this case, though, I do not believe in the substance of certain dicta in the majority opinion and must pause to note my disagreement.
The majority opinion acknowledges that the government has no right to appeal *921from a district court order setting bail. The opinion, however, distinguishes this situation from a hypothetical one where the district court denies a government motion for a protective order requesting revocation or denial of bail. The majority suggests that denial of the latter type of relief “might be appealable under section 1291 because it might directly and drastically impair the government’s right to protect its witnesses and thus the integrity of the trial process.” 1 This distinction takes its vitality from a purely formalistic application of the Cohen doctrine.2 Any interests of the government—admittedly at issue in bail determinations whenever those interests are raised by the government—become no less “nebulous” and no more consistent with the Cohen doctrine when raised in a motion for a protective order. In the Bail Reform Act, Congress chose to keep the government outside the Circuit courthouse with respect to any government disagreement with bail determinations.3 I would not frustrate that decision by letting the government in the courthouse back door.
Today, the majority opinion employs dicta to provide the government with a map. This map details a possible alternative way of appealing a district court’s exercise of its discretion to set bail. I believe such a step increases the ■ danger of government delay and harassment of accused persons. But, because the majority has declared that the “protective order” issue is not before us, I must leave it to a future panel to erect the proper roadblocks. Aside from this single disagreement, I am proud to concur in this excellent opinion.

. Majority Opinion, p. 918.


. Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1978).


. See Majority Opinion, pp. 915-916.